Citation Nr: 0948442	
Decision Date: 12/24/09    Archive Date: 01/05/10

DOCKET NO.  06-12 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for residuals of a head 
injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to 
December 1979.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2005 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Togus, Maine, which denied entitlement to 
service connection for residuals of a head injury to include 
acquired psychiatric disabilities, memory loss, and cognitive 
deficits.  


FINDING OF FACT

Residuals of a head injury were not incurred during service 
and residuals of the injury are not etiologically related to 
active duty service.  


CONCLUSION OF LAW

Residuals of a head injury were not incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The Veteran contentions in this case are two-fold; first, he 
argues that he incurred head injuries during active duty 
service that have resulted in his current psychiatric and 
cognitive disabilities.  Second, he contends that his in-
service head injuries resulted in a brain aneurysm in 1991 
that caused his current head trauma residuals.  

Service treatment records document several instances of head 
injuries. In December 1978, the Veteran complained of a 
headache, sore arm, hip, and back after being assaulted by a 
group of Germans while walking home from a bar.  He denied 
losing consciousness and a physical examination was normal 
with no evidence of acute injury.  In July 1979, he was 
involved in a motor vehicle accident and struck his head on 
the steering wheel of the car.  He again complained of a 
headache and was diagnosed with trauma secondary to the 
accident with a post-concussive or tension headache. 

Service records also establish that the Veteran underwent 
periods of counseling and rehabilitation for drug use, deemed 
to be a failure in February 1979.  He was found to have 
impaired judgment and reliability in November 1977 and 
complained of heroin withdrawal in October 1979.  No 
abnormalities were found during a June 1979 physical 
examination, but the Veteran did complain of memory loss.  

The post-service medical evidence includes several instances 
of head trauma, beginning with a motorcycle accident in May 
1986 when the Veteran was rendered unconscious for a short 
period and incurred a laceration to the forehead.  In 
November 1991, the Veteran was treated for an aneurysm of the 
anterior communicating artery and underwent a craniotomy and 
clipping of the aneurysm.  He was also injured at work in 
February 2001 when he was struck in the left eye with a 2 x 4 
piece of wood.  

Clinical records from the Togus VA Medical Center (VAMC) also 
establish that the Veteran has been diagnosed with numerous 
psychological and cognitive disabilities since January 2005, 
including depression, an anxiety disorder, vascular dementia, 
and alcohol and drug abuse.  The record therefore 
demonstrates the presence of current disabilities and in-
service injuries, and the first two elements necessary for 
service connection are established.  

With respect to the third element of service connection, i.e. 
a causal relationship between the present disabilities and 
active duty service, the Veteran has not reported a 
continuity of symptoms.  In fact, the history he has 
consistently reported to his VA health care providers is that 
his symptoms of depression and memory loss began following 
his 1991 brain aneurysm.  He also argued in a May 2005 
statement to VA that his in-service head injuries caused the 
1991 brain aneurysm which in turn resulted in his current 
psychiatric and cognitive disabilities.

Despite the Veteran's assertions, the weight of the medical 
evidence is against the finding of a nexus between his 
injuries during active duty and his post-service aneurysm and 
current disabilities.  A VA physician who reviewed the claim 
folder, including service treatment records, in April 2006 
concluded that the Veteran had no residuals from his in-
service head injuries.  Similarly, a May 2006 VA psychiatric 
examiner determined that the Veteran had severe cognitive 
impairments caused by multiple factors, but that it was less 
likely as not this cognitive impairment was due to in-service 
accidents.  Rather, the VA examiner determined that the 
Veteran's post-service cerebrovascular accident and severe 
ongoing substance abuse were the cause of his current 
cognitive deficits.  The May 2006 VA examiner also found that 
the Veteran's 1991 subarachnoid hemorrhage was not the result 
of his in-service injuries. 

The Veteran's medical records from the VAMC also establish 
that his current residuals of head trauma are due to a 
combination of substance abuse and his post-service aneurysm.  
A July 2005 VA neuropsychologist diagnosed considerable 
cognitive deficits due to multiple etiologies including a 
history of aneurysm and substantial history of polysubstance 
abuse.  The Veteran's memory was also noted to improve during 
a period of sobriety in December 2005 and his disability was 
characterized as an alcohol-induced cognitive disorder during 
an April 2006 mental health visit.  

While several VA treatment records note a diagnosis of 
dementia due to a cerebrovascular accident and other head 
trauma, the weight of the evidence, including the opinions of 
the two VA examiners and the specific findings of the 
Veteran's VA health care providers, establishes that the 
Veteran's current psychiatric conditions, memory loss, and 
cognitive deficits are the result of his 1991 arterial 
aneurysm and history of substance abuse.  The Board has 
considered the statements of the Veteran linking his brain 
hemorrhage and current disabilities to in-service head 
injuries, but as a lay person, he is not competent to provide 
an opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The Board therefore finds that the evidence is against a 
nexus between the Veteran's claimed disability and his active 
duty service.  Accordingly, the Board must conclude that the 
preponderance of the evidence is against the claim, and it is 
denied.  38 U.S.C.A. § 5107(b) (West 2002).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) and that the 
claimant is expected to provide.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in an April 2005 
letter.   While he has not received notice regarding the 
disability-rating and effective-date elements of the claim, 
as the claim is being denied no disability rating or 
effective date will be assigned.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Therefore, the Veteran 
is not prejudiced by the delayed notice on these elements.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  

VA is also required to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty 
to assist" contemplates that VA will help a claimant obtain 
records relevant to her claim, whether or not the records are 
in Federal custody, and that VA will provide a medical 
examination or obtain an opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records of VA treatment, 
and private medical records.  Additionally, the Veteran was 
provided a proper VA examination and VA medical opinions in 
response to his claim.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  


ORDER

Entitlement to service connection for residuals of a head 
injury is denied.  



____________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


